Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant argued that the control module in claims 1, 6-8, 13-16 and 22-26, guidance module in claims 11 and 20-21 should not be given 112(f) interpretation, the examiner respectfully disagrees. MPEP2181 states “Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function”. Using claim 1 as an example, claim 1 recites “a nozzle control module adapted to select or to activate one or more of the nozzles”, module is a generic placeholder, and “to select or to activate one or more of the nozzles” is functional language, hence, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts in the claim. The applicant argued that a term is not a generic placeholder if persons of ordinary skill in the art reading the specification understand the term to have structure that performs the function. Therefore, the control module in claims 1, 6-8, 12-16 and 22-26, guidance module in claims 11 and 20-21 should be given 112(f) interpretation.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: nozzle control module in claims 1, 6-8, 13-16 and 22-26, guidance module in claims 11 and 20-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with James P. Muraff on 2/18/21.

The application has been amended as follows:
Independent claims 1 and 22 are amended so that the claims appear as follows:
1. (Currently Amended) A system for spraying plants, the system comprising:
a location-determining receiver for estimating a position of a sprayer with respect to one or more rows of plants;
an implement extending laterally from the sprayer and configured to be over some rows of the plants of a row crop;

a nozzle assembly of each of the row units supported by, or suspended from, the implement of the sprayer, the nozzle assembly comprising a first nozzle with a greater height above ground than a second nozzle;
a distance sensor associated with each of the corresponding row units, the distance sensor configured to measure a distance between the nozzle assembly of its corresponding row unit and a plant row segment that the distance sensor faces to control independently, of other row units, the nozzle assembly for its corresponding row unit based on the measured distance; the first nozzle directed toward a first zone with a respective first lateral spacing with respect to the plant row segment based on a spray pattern of the first nozzle;
the second nozzle directed toward a second zone with a respective second lateral spacing with respect to the plant row segment based on a spray pattern of the second nozzle, where the first lateral spacing is different than the second lateral spacing; and
a nozzle control module adapted to select or to activate one or more of the nozzles of the nozzle assembly of ones of the row units to cover the first zone, the second zone, or both as a target zone for the plant row segment based on the measured distance consistent with the first lateral spacing and the second lateral spacing to compensate for as-planted variation or error in crop row spacing of the plants; and
of a sprayer make and model number that is associated with  of one of the first nozzles and one of the second nozzles with respect to the ground.

22. (Currently Amended) A system for spraying plants, the system comprising:
a location-determining receiver for estimating a position of a sprayer with respect to one or more rows of plants, comprising plant row segments;
a row unit supported by or suspended from an implement of the sprayer; a pair of distance sensors on the row unit facing opposite directions from each other, each distance sensor configured to measure a distance between the row unit and a proximate plant portion of a corresponding plant row segment that each distance sensor faces;
a pair of first nozzles associated with the row unit, the first nozzles having corresponding first outlets facing different or opposite directions, each of the first nozzles directed toward a first zone with respect to the proximate plant portion of a corresponding plant row segment based on a first spray pattern of each first nozzle, the pair of first nozzles positioned above a pair of second nozzles in respective vertical arrays;

a nozzle control module adapted to select or activate any two of the nozzles of a nozzle assembly comprising the pair of first nozzles and the pair of second nozzles based on maximum coverage of a target zone around the proximate plant portion of the one or more row segments based on the first zone, the second zone, and the measured distance or measured distances; a first data processor capable of communication with a guidance module; and 
a user interface coupled to the first data processor, the user interface supporting of a sprayer make and model number that is associated with  of one of the first nozzles and one of the second nozzles with respect to the ground.

REASONS FOR ALLOWANCE
	Claims 1-11 and 13-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11
claim 1, the prior art of record, Wangler et al. (US 5278423) discloses a system using pulsed laser range imaging technology is adapted for controlling an agricultural spraying system. A single laser sensor employs a continuously scanned pulsed laser transmitter and optical receiver to determine the presence or absence of foliage in predetermined spray zones to selectively control spraying only in those spray zones where foliage has been sensed. Range and distance data are also collected and stored in a microprocessor for use in determining the appropriate zones requiring spraying (Wangler, see Fig. 1, Fig. 2, Fig. 4, Fig. 5 and their corresponding paragraphs). The prior art of record, Baek (US 5921019) discloses a system directing two fan-driven spray units (14) upward and into the foliage canopy, so as to displace the leaves in upward and outward directions, in co-operation with at least one further spray unit downwardly directed, so as to spray into and partly through the canopy. The spray units are mounted on an inverted U-frame, which in turn is mounted on a mobile chassis or tractor for transport through the crop area (Baek, see Fig. 1, Fig. 3, and Fig. 9 and their corresponding paragraphs). The prior art of record, Keller et al. (US 6553299) discloses a real time kinematic (RTK) global positioning system (GPS) technology integrated with precision farming methodologies to provide highly accurate seeding, cultivating, planting and/or harvesting operations. RTK GPS systems are used to control fully or semi-autonomous vehicles in these operations and may allow for precision planting of seeds (e.g., from a seeder equipped with an RTK GPS receiver and related equipment) and/or precision weed removal (e.g., using a vehicle fitted with weed eradication mechanisms such as augers and/or herbicide sprayers). Crop specific fertilizer/pesticide application 
However, regarding claim 1, the combination of prior arts does not describe:
a nozzle assembly of each of the row units supported by, or suspended from, the implement of the sprayer, the nozzle assembly comprising a first nozzle with a greater height above ground than a second nozzle; a distance sensor associated with each of the corresponding row units, the distance sensor configured to measure a distance between the nozzle assembly of its corresponding row unit and a plant row segment that the distance sensor faces to control independently, of other row units, the nozzle assembly for its corresponding row unit based on the measured distance; the first nozzle directed toward a first zone with a respective first lateral spacing with respect to the plant row segment based on a spray pattern of the first nozzle; the second nozzle directed toward a second zone with a respective second lateral spacing with respect to the plant row segment based on a spray pattern of the second nozzle, where the first lateral spacing is different than the second lateral spacing; and a nozzle control module adapted to select or to activate one or more of the nozzles of the nozzle assembly of ones of the row units to cover the first zone, the second zone, or both as a target zone for the plant row segment based on the measured distance consistent with the first lateral spacing and the second lateral spacing to compensate for as-planted variation or error in crop row spacing of the plants; and a data processor capable of 

Claims 13-27
Regarding claim 22, the prior art of record, Wangler et al. (US 5278423) discloses a system using pulsed laser range imaging technology is adapted for controlling an agricultural spraying system. A single laser sensor employs a continuously scanned pulsed laser transmitter and optical receiver to determine the presence or absence of foliage in predetermined spray zones to selectively control spraying only in those spray zones where foliage has been sensed. Range and distance data are also collected and stored in a microprocessor for use in determining the appropriate zones requiring spraying (Wangler, see Fig. 1, Fig. 2, Fig. 4, Fig. 5 and their corresponding paragraphs). The prior art of record, Baek (US 5921019) discloses a system directing two fan-driven spray units (14) upward and into the foliage canopy, so as to displace the leaves in upward and outward directions, in co-operation with at least one further spray unit downwardly directed, so as to spray into and partly through the canopy. The spray units are mounted on an inverted U-frame, which in turn is mounted on a mobile chassis or tractor for transport through the crop area (Baek, see Fig. 1, Fig. 3, and Fig. 9 and their corresponding paragraphs). The prior art of record, Keller et al. (US 6553299) discloses a real time kinematic (RTK) global positioning system (GPS) 
However, regarding claim 22, the combination of prior arts does not describe:
a pair of first nozzles associated with the row unit, the first nozzles having corresponding first outlets facing different or opposite directions, each of the first nozzles directed toward a first zone with respect to the proximate plant portion of a corresponding plant row segment based on a first spray pattern of each first nozzle, the pair of first nozzles positioned above a pair of second nozzles in respective vertical arrays; the pair of second nozzles associated with the row unit, the pair of second nozzles having corresponding second outlets facing different or opposite directions, each of the second nozzles directed toward a second zone with respect to the proximate plant portion of a corresponding plant row segment based on a second spray pattern of the second nozzle; a nozzle control module adapted to select or activate any two of the nozzles of a nozzle assembly comprising the pair of first nozzles and the pair of second nozzles based 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117